DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on October 25, 2021 has been entered.

Status of Claims
Claims 1, 7-13, and 15-19 are currently pending in the instant application. Claims 13, 15, and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Accordingly, claims 1, 7-12, and 16 are under examination on the merits in the instant case.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/440,929, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘929 specification fails to adequately describe the negative limitation that expressly excludes SEQ ID NO:5 from the target sequence as recited in claim 16. Note that the ‘929 specification does not recite the 14-mer target splice site sequence of SEQ ID NO:5.
 “Any negative limitation or exclusionary proviso must have basis in the original disclosure.” See MPEP §2173. 
Accordingly, claim 16 is not entitled to the filing date of the ‘929 application.

Response to Arguments
Applicant's arguments filed on October 25, 2021 have been fully considered but they are not persuasive. Applicant argues that the specific sequence of SEQ ID NO:5 is positively recited in the ‘929 specification. In response, it is noted that the instantly claimed “14-mer target splice site sequence that consists of 7-mer from intron and 7-mer from exon”, wherein the target splice site is SEQ ID NO:5 is not disclosed in the ‘929 application thus the negative limitation recited in claim 16 is not supported by the ‘929 priority application. Note that the ‘929 application at best positively discloses a 14-mer target splice site sequence within human HIF-1 pre-mRNA as 5’-AGUAGGAUAAGUUC consisting of a 5-mer from intron and a 9-mer from exon. See page 14. This 14-mer disclosed in the ‘929 application is not the same as SEQ ID NO:5 claimed in the instant case. Note that the what may be obvious from a disclosure does not satisfy the written description requirement.
“One shows that one is “in possession’’ of the invention by describing the invention, with all its claim limitations, not that which makes it obvious.” (original emphasis). Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 41 USPQ2d 1961 (Fed. Cir. 1997). 
In view of the foregoing, applicant’s arguments are not found persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 7-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2009/113828 A2, of record) in view of Pankratova et al. (International Journal of Oncology, 2010, 36:29-38).
Lee teaches making a PNA oligomer having “Formula I” as copied from claim 1 shown below:

    PNG
    media_image1.png
    129
    715
    media_image1.png
    Greyscale

	Lee claims the following in claim 2:

    PNG
    media_image2.png
    149
    804
    media_image2.png
    Greyscale

Lee teaches that “n” is “equal to or larger than 10 but smaller than or equal to 20”. See claim 5. Lee teaches that PNA oligonucleotides can provide antisense activity at shorter lengths such as “12 to 13-mer” or “15 to 18-mer” and that “antisense activity of PNA doesn’t seem to always increase to the length of PNA.”  See page 7.
Lee discloses “Formula II”, “Formula III”, and “Formula IV” for “unnatural nucleobases” in claim 2 as below:

    PNG
    media_image3.png
    406
    800
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    543
    808
    media_image4.png
    Greyscale

It is noted that Lee’s “Formula I”, “Formula II”, “Formula III”, “Formula IV”, and “Formula V” are 100% identical to those recited in the instant claims.  
Lee teaches that the “PNA oligomer of Formula I shows improved binding affinity for nucleic acid and cell penetration compared to its corresponding ‘unmodified’ PNA oligomer…A PNA oligomer of this invention readily penetrates mammalian cell membrane, and can affect or alter cellular functions by sequence specifically binding to a nucleic acid or a nucleoprotein within cell…A PNA oligomer of the present invention can tightly bind to a pre-mRNA and alter the splicing of the pre-mRNA to mRNA.” (emphasis added). See page 14.
Lee teaches that the PNA oligomer in a therapeutically effective doses can be administered to a subject by a variety of routes. See page 15. 
	Lee teaches that “Since PNA binds tightly to DNA and RNA with high sequence specificity, PNA may find various other therapeutic and diagnostic applications involving DNA or RNA.” See page 11.
	Lee does not disclose an oligomer sequence targeted to a splice site within Her-2 pre-mRNA.

See the following PNA oligonucleotide sequences of PNA Nos. 2701, 2707, and 2794 copied from Table 1, wherein the sequence complementary to intron 18 is underlined.

    PNG
    media_image5.png
    77
    849
    media_image5.png
    Greyscale

Pankratova teaches the following at page 36: “Many studies have demonstrated that intron-exon junction sites are very sensitive to interference by antisense PNA…In particular, we found that PNA oligomers targeted to the 5’ intron-exon junction of exon 19 induces skipping of exon 19, which encodes the ATP catalytic domain of Her-2 and also harbors many Her-2 cancer related mutations.” (emphasis added).
Pankratova teaches that the PNA antisense oligonucleotides inducing skipping of exon 19 of Her-2 has a “potential value in developing antisense-based anti-cancer therapy.” (emphasis added). See page 37.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use Pankratova’s 15-mer Her-2 intron 18/exon 19 junction-targeting antisense oligonucleotide when making Lee’s PNA oligonucleotide of Formula I. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to improve target binding affinity and cell penetration of Pankratova’s PNA oligonucleotide to induce a greater or better skipping of exon 19 or Her-2 for providing a cancer treatment effect in a subject, because Lee’s PNA oligonucleotide of Formula I was known to be not only able to “tightly bind to a pre-mRNA and alter the splicing of the pre-mRNA” but also to provide “improved binding affinity for nucleic acid and cell penetration”, and because Pankratova’s 15-
Accordingly, claims 1, 7-12, and 16 taken as a whole would have been prima facie obvious before the effective filing date. 

Claims 1, 7-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2009/113828 A2, of record) in view of Schnell et al. (WO 2016/149659 A2, applicant’s citation).
The description of the relevant teachings of the Lee reference is provided above (see pages 5-6), which is fully incorporated by reference herein thus will not be repeated.
Lee does not disclose an oligomer sequence targeted to a splice site within myostatin pre-mRNA.
Schnell teaches making an antisense oligomer of at least 12 nucleotides in length specifically hybridizing to “12 or more contiguous nucleotides in a target region spanning an intron/exon splice junction of human myostatin pre-mRNA”, wherein the oligomer targets “the splice junction of intron 1/exon 2” and “the splice junction of exon 2/intron 2” of human myostatin pre-mRNA, wherein the antisense oligomer targeting the junction provides skipping of exon 2 of human myostatin, thereby decreasing the expression of exon 2-containing myostatin pre-mRNA, wherein the antisense oligomer can comprise PNA and can be used in a method of treating muscular dystrophy. See pages 1, 27, 36, 60-61, 89-92; claims 1, 3, 25, 27, 39, 41, 45, 54, 58-59, 61, and 63.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use Schnell’s at least a 12-mer sequence targeting intron/exon splice junction of human myostatin pre-mRNA when making Lee’s PNA oligonucleotide of Formula I. One of ordinary 
Accordingly, claims 1, 7-12, and 16 taken as a whole would have been prima facie obvious before the effective filing date. 

Claims 1, 7-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2009/113828 A2, of record) in view of Mourich (WO 2016/196670 A1, applicant’s citation).
The description of the relevant teachings of the Lee reference is provided above (see pages 5-6), which is fully incorporated by reference herein thus will not be repeated.
Lee does not disclose an oligomer sequence targeted to a splice site within human type VII collagen pre-mRNA.
Mourich teaches making an antisense oligomer of at least 12 nucleotides in length specifically targeting “12 or more contiguous nucleotides in a target region spanning an exon/intron junction of human type VII collagen pre-mRNA”, especially “the splice junction of exon 80/intron 80” of human type VII collagen pre-mRNA, wherein the antisense oligomer targeting the junction provides skipping of exon 80 of human type VII collagen, thereby 
It would have been obvious to one of ordinary skill in the art before the effective filing date to use Mourich’s at least a 12-mer sequence targeting exon/intron splice junction of human type VII collagen pre-mRNA when making Lee’s PNA oligonucleotide of Formula I. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a PNA antisense oligonucleotide having an improved target binding affinity as well as improved cell penetration for providing an epidermolysis bullosa treatment effect, because Lee’s PNA oligonucleotide of Formula I was known to be not only able to “tightly bind to a pre-mRNA and alter the splicing of the pre-mRNA” but also to provide “improved binding affinity for nucleic acid and cell penetration”, and because an antisense oligonucleotide designed to hybridize to at least 12 contiguous nucleotides spanning the exon/intron junction, especially exon 80/intron 80 junction, of human type VII collagen pre-mRNA was known to induce skipping of exon 80 of human type VII collagen and produce “functional human type VII collagen protein” thus suggested be useful for treating epidermolysis bullosa as taught by Mourich, who also taught that the exon skipping antisense oligonucleotide can be PNA-modified. 
Accordingly, claims 1, 7-12, and 16 taken as a whole would have been prima facie obvious before the effective filing date. 

Claims 1, 7-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2009/113828 A2, of record) in view of Orum et al. (US 2009/0264353 A1, applicant’s citation).

Lee does not disclose an oligomer sequence targeted to a splice site within TNFR2 pre-mRNA.
Orum teaches that “SSO 3379” (SEQ ID NO:75) targeted to a 16-mer sequence spanning intron 6/exon 7 junction of human TNFR2 pre-mRNA induces skipping of exon 7 in primary human hepatocytes such that “exon 6 is joined directly to exon 8.” See paragraph 0496; Table 3.
Orum teaches that the exon skipping oligonucleotide “is essentially incapable of recruiting RNase H” and can have “PNA unit” and the exon skipping oligonucleotides “are able to hybridize to a target RNA without causing degradation of the target by RNase H.”  (emphasis added). See paragraphs 0006 and 0096 0097.
Orum teaches that the antisense oligonucleotide that induces skipping of exon 7 of TNFR2 thereby producing “TNFR27” can be used for treatment of an inflammatory disease. See paragraph 0089.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use Orum’s 16-mer sequence of SEQ ID NO:75 targeting intron 6/exon 7 junction of human TNFR2 pre-mRNA when making Lee’s PNA oligonucleotide of Formula I. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a PNA antisense oligonucleotide having an improved target binding affinity as well as improved cell penetration for providing an epidermolysis bullosa treatment effect, because Lee’s PNA oligonucleotide of Formula I was known to be not only able to “tightly bind to a pre-mRNA and alter the splicing of the pre-mRNA” but also to provide “improved binding affinity for nucleic acid and cell penetration”, and because a 16-mer antisense oligonucleotide designed to hybridize to a 16-mer intron 6/exon 7 junction of human TNFR2 pre-mRNA was known to induce skipping of exon 7 of human TNFR2 thereby producing 7” was suggested be useful for treating an inflammatory disease as taught by Orum, who also taught that the exon skipping antisense oligonucleotide can be PNA-modified. 
Accordingly, claims 1, 7-12, and 16 taken as a whole would have been prima facie obvious before the effective filing date. 

Claims 1, 7-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2009/113828 A2, of record) in view of Ward et al. (US 2004/0101858 A1, of record), Pankratova et al. (International Journal of Oncology, 2010, 36:29-38), Orum et al. (US 2009/0264353 A1, applicant’s citation), and Karras et al. (Biochemistry, 2001, 40:7853-7859, of record). 
The description of the relevant teachings of the Lee reference is provided above (see pages 5-6), which is fully incorporated by reference herein thus will not be repeated.
Lee does not disclose an oligomer sequence targeted to a splice site within human HIF1 pre-mRNA.
Ward teaches making an antisense oligonucleotide targeting intron/exon or exon/intron junctions of human HIF1 and discloses four 2’-MOE/phosphorothioate-modified antisense oligonucleotides targeted to the junctions in Table 1, which shows that SEQ ID NO:81 provided the highest (35%) level of inhibition among the four junction-targeting oligonucleotides.
It is noted that the target RNA sequence of SEQ ID NO:81 is 5’-uguuuuaaagGACACAGAUU, which comprises a 10-mer intron 11 sequence (5’-UGUUUUAAAG) and a 10-mer exon 12 sequence (5’-GACACAGAUU). 
Ward teaches that inhibition of HIF1 is useful in treating a condition associated with expression of HIF1. See paragraph 0024.
Ward teaches that “PNA” is one of “preferred” modified oligonucleotides, wherein PNA oligonucleotides “have excellent hybridization properties”. See paragraph 0085.
Pankratova exemplifies 15-mer exon skipping, PNA antisense oligonucleotides and teaches the following at page 36: “Many studies have demonstrated that intron-exon junction sites are very sensitive to interference by antisense PNA” (emphasis added).
Orum teaches that an antisense oligonucleotide targeting an intron/exon or exon/intron junction provides skipping of an exon as exemplified by “SSO 3379” (SEQ ID NO:75). See also Figure 1. 
Karras teaches a 15-mer PNA-modified antisense oligonucleotide is as effective as a 20-mer 2’-O-MOE-modified antisense oligonucleotide in altering splicing and “using PNA as the splicing modulator, the length of the antisense oligomer could be shortened from 20 to 15 nucleobase units to obtain a comparable effect.” (emphasis added). See abstract. See also page 7857 disclosing that “PNA antisense oligomers of only 15 nucleobase units can display modulatory activity in experimental splicing systems in vitro similar to that observed using 2’-O-MOE uniformly modified 20mers….the observation that reducing the length by 25% does not compromise the efficacy of the corresponding antisense oligomer is important for validating the length reduction is possible with appropriate novel chemistries. This not only will have favorable impact on the cost of the synthesis but also could lead to improved pharmacological properties of the antisense drugs by enhancing their cellular permeation and oral absorption properties.” (emphasis added). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to truncate Ward’s 20-mer of 2’-MOE-modified SEQ ID NO:81 to a 15-mer and use the 15-mer spanning intron 11/exon 12 of human HIF1 pre-mRNA when making Lee’s PNA oligonucleotide of Formula I. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to make a PNA antisense oligonucleotide having an improved target binding affinity as well as improved cell penetration for providing a treatment effect associated with expression of HIF1, because making an antisense oligonucleotide targeted to intron 11/exon 12 junction of human HIF1 pre-mRNA was an art-recognized goal as evidenced by Ward’s disclosure, and because Lee’s PNA oligonucleotide of Formula I was known to be not only able to “tightly bind to a pre-mRNA and alter the splicing of the pre-mRNA” but also to provide “improved binding affinity for nucleic acid and cell penetration”, and because a 15-mer PNA antisense oligonucleotide instead of a longer, 20-mer antisense oligonucleotide modified with 2’-MOE was shown to provide effective antisense activity including splicing modulation activity without compromising the efficacy of a longer oligonucleotide thus “length reduction” to a 15-mer with appropriate chemistries including PNA modification for achieving “a comparable effect” was deemed “possible” and “have impact on the cost of the synthesis but also could lead to improved pharmacological properties of the antisense drugs by enhancing their cellular permeation” as reported by Karras, whose teaching is further corroborated by Lee, who reported that “antisense activity of PNA doesn’t seem to always increase to the length of PNA” thus PNA oligonucleotides can provide antisense activity at shorter lengths such as “12 to 13-mer” or “15 to 18-mer”, wherein the  pre-mRNA would have reasonably expected that the PNA Formula I would induce skipping of exon 12 of human HIF1 pre-mRNA in view of the art-recognized knowledge that antisense oligonucleotides targeting the intron/exon junction do modulate splicing by providing exon skipping as evidenced by the teachings of Orum and Pankratova. 
Accordingly, claims 1, 7-12, and 16 taken as a whole would have been prima facie obvious before the effective filing date. 

Response to Arguments/Declaration
Applicant's arguments filed on October 25, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because there is no motivation to choose Ward’s SEQ ID NO:81 for modification out of more than 70 HIF1-targeting antisense oligonucleotide. In response, it is noted that Ward disclosed only four oligonucleotide sequences (SEQ ID NOs:77, 79, 80, and 81) targeting an intron/exon or exon/intron junction of human HIF1 pre-mRNA, wherein SEQ ID NO:81 provided the highest level of reduction in HIF1 expression. See Ward’s Table 1. As such, one of ordinary skill in the art desiring to use Lee’s Formula I as an antisense oligonucleotide to reduce HIF1 expression by altering splicing of HIF1 pre-mRNA in view of Lee’s disclosure that Lee’s Formula I “can tightly bind to a pre-mRNA and alter the splicing of the pre-mRNA” would have reasonably pursued the intron 11/exon 12 junction sequence targeted by Ward’s SEQ ID NO:81 when making a 15-mer PNA of Lee’s Formula I. 
. Contrary to applicant’s argument, Lee’s Formula I was expressly taught to be useful for binding to “pre-mRNA” so as to “alter the splicing of the pre-mRNA”, and furthermore, PNA antisense oligonucleotides were known to be useful for modulating splicing as evidenced by Pankratova and Karras. As such, one of ordinary skill in the art utilizing the splicing modulating activity/function of Lee’s Formula I against human HIF1 pre-mRNA would have selected any one of four splice junction-targeting oligonucleotides of Ward, especially SEQ ID NO:81 that provided the greatest antisense activity. As such, applicant’s argument that there are “multiple” antisense compounds that provided “higher inhibition” than Ward’s SEQ ID NO:81 is not found relevant to the obviousness rationale set forth hereinabove thus is not found persuasive.
Applicant argues that Ward’s SEQ ID NO:81 is a 2’-MOE gapmer thus activates RNase H and there is no teaching that Ward’s SEQ ID NO:81 induces skipping or alters pre-mRNA splicing. In response, applicant’s attention is directed to the fact that it was art-recognized, scientific knowledge that an antisense oligonucleotide targeting a splice junction (e.g., intron/exon junction) of a pre-mRNA results in modulation of splicing via exon skipping and that PNA-modified antisense oligonucleotides binding to the splice junction do not cause RNase H-mediated target degradation as evidenced by the knowledge disclosed in Lee, (“RNase H does not recognize a duplex of mRNA with PMO, PNA, or LNA.” (emphasis added). See page 6), Pankratova, and Orum. Note that a “person of ordinary skill is also a person of ordinary creativity, not an automaton.” (emphasis added). KSR. International Co. v. Teleflex Inc., 550 US 398, 421, 82 USPQ2d 1385, at 1397 (U.S. Supreme Court, 2007). That is, a PNA of Lee’s Formula I targeting the splice junction targeted by Ward’s SEQ ID NO:81 would have been predicted to result in exon skipping in an RNase H-independent manner by any relevant artisan “of ordinary creativity” before the effective filing date. Note that applicant’s arguments pointing not based on Ward’s 2’-MOE gapmer chemistry or RNase H-mediated target degradation or Karras’ full 2’-MOE modification. That is, applicant’s arguments do not show why using a 15-mer fragment of Ward’s SEQ ID NO:81 for making Lee’s Formula I would not have been obvious in view of the combined teachings of Lee, Ward, Pankratova, Orum, and Karras.
Applicant brings in Moccia (“Exhibit A”), Cogoi (“Exhibit D”), and Boffa (“Exhibit E”) and argues that the prior art’s PNAs “are designed to target mRNA, which is in the cytoplasm.” Applicant further argues that there is no predictability that the prior art’s PNAs “would effectively penetrate the nuclear membrane.” In so arguing, applicant further points out the declaration (“Exhibit B”) showing that the claimed PNA lacking any NLS “unexpectedly accumulated in the nucleus”. In response, applicant’s attention is directed to the fact that Lee’s PNA of Formula I was known to have “good cell penetration” and “can tightly bind to a pre-mRNA”. Note that the title of the Lee et al. (WO 2009/113828 A2, of record) reference is “Peptide nucleic acid derivatives with good cell penetration and strong affinity for nucleic acid” (emphasis added). Similarly, the abstract of the Lee reference discloses that Formula I oligomers “show good cell penetration” (emphasis added). Hence, it is prima facie apparent that the key property of Lee’s Formula I pertains to “good cell penetration”. See also page 14 of the specification disclosing the following: “A PNA oligomer of Formula I shows improved binding affinity for nucleic acid and cell penetration compared to its corresponding ‘unmodified’ PNA oligomer…A PNA oligomer of this invention readily penetrates mammalian cell membrane, and can affect or alter cellular functions by sequence specifically binding to a nucleic acid or a nucleoprotein within cell…A PNA oligomer of the present invention can tightly bind to a pre-mRNA and alter the splicing of the pre-mRNA to mRNA.” (emphasis added). Further, Lee experimentally demonstrated that PNO oligomers of significantly inhibited ribosomal synthesis of mdm2 in JAR cells” (emphasis added). See page 70. Furthermore, Lee reported the following at page 11: “By tightly binding to a certain portion of a gene in the nucleus, PNA can modulate the transcription level of the gene” (emphasis added). As such, the instantly claimed Formula I was known to penetrate the nuclear membrane and be localized to the nucleus without any NLS. Note that none of the evidence (“Exhibit A”, “Exhibit B”, “Exhibit D”, and “Exhibit E”) pointed out by applicant can rebut the aforementioned teachings of Lee. As such, the evidence relied on by applicant cannot show that PNA of Formula I of Lee or of the instant claims was known to be unsuitable for an oligonucleotide targeting a splice junction of a pre-mRNA. 
Applicant argues that the claims are not obvious because of unexpected results such as “a surprisingly higher potency” and “sub-femtomolar exon skipping potency” by pointing out “HIF-ASO 2”, “HIF-ASO 6”, “AR-ASO 1”, “AR-ASO 5”, “SCN-ASO 7”, “SCN-ASO 3”, “SCN- ASO 8”, and other exemplified ASOs. In response, applicant’s attention is directed to the fact that claimed “Formula I” in the rejected claims is so broad that the ASO compounds pointed out by applicant cannot represent the entire scope/genus of the generic “Formula I” that does not even claim any specific nucleotide sequence or any specific target pre-mRNA. As such, the species pointed out by applicant are not commensurate in scope with the claims, even if the species were to have really unexpected results. Note that unexpected results must be “commensurate in scope with the degree of protection sought by the claimed subject matter.” In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). 
In view of the foregoing, applicant’s arguments are not found persuasive. 
The declaration under 37 CFR 1.132 filed on October 25, 2021 is insufficient to overcome the instant rejection because of the following reasons. The declaration states that the “PNA derivatives of Formula I showed good cell permeability whilst “unmodified” PNA or already disclosed at Lee’s page 14.
The declarant points out Figures 1 and 2 in “Exhibit C” and states that a “14-mer PNA of Formula I” and a “17-mer PNA derivative of Formula I” incubated in “rat DRG” explant show “good cell permeability” and “preferentially localize to the nucleus.” In response, it is noted that improved cell penetration provided by a PNA oligomer of Formula I that “readily penetrates mammalian cell membrane” “compared to its corresponding ‘unmodified” PNA oligomer” was already reported and taught by Lee as noted above. In fact, Lee experimentally demonstrated that PNA oligomers of Formula I penetrate “HeLa cells”, “MCF-7 cells”, “JAR cells”, and “A549 cells” “significantly faster than ‘unmodified’” PNA oligomer. See pages 68-69. Further, Lee also taught that the PNA oligomer of Formula I has the ability to “tightly bind to a pre-mRNA” (see page 14; emphasis added) and that Formula I is capable of “tightly binding to a certain portion of a gene in the nucleus” (see page 11; emphasis added). Even better, Lee experimentally demonstrated that PNA oligomers of Formula I “significantly inhibited ribosomal synthesis of mdm2 in JAR cells”. See page 70. As such, the PNA oligomer of Formula I was inherently taught to be localized to the nucleus. Now, note that the there is no requirement that the PNA of Formula I claimed in the instant case should provide its function in the nucleus of “rat DRG” explant. Hence, the results shown in Figures 1-2 pointed out in the declaration are not commensurate in scope with the rejected claims. Note that the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” See MPEP §716.02. 
Accordingly, the §1.132 declaration filed on October 25, 2021 is insufficient to show nonobviousness of the instant claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 7, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,680,253 B2 in view of Pankratova et al. (International Journal of Oncology, 2010, 36:29-38), Schnell et al. (WO 2016/149659 A2, applicant’s citation), Mourich (WO 2016/196670 A1, applicant’s citation), Orum et al. (US 2009/0264353 A1, applicant’s citation),Ward et al. (US 2004/0101858 A1, of record), Lee et al. (WO 2009/113828 A2, of record), and Karras et al. (Biochemistry, 2001, 40:7853-7859, of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation/embodiment of the ‘253 patent claims drawn to a peptide nucleic acid derivative of the same Formula I claimed in the instant case. It would have been obvious to one of ordinary skill in the art to use any one of art-recognized splice junction (intron/exon junction)-targeting antisense oligonucleotide sequences of Pankratova, Schnell, Mourich, Orum, and Ward when making the PNA derivative of Formula I claimed in the ‘253 patent claims because PNA derivative of Formula I claimed in the ‘253 patent claims was known to “tightly bind to a pre-mRNA and alter the splicing of the pre-mRNA to mRNA” as taught by Lee (see page 14) thus one of ordinary skill in the art would have reasonably deemed that the prior art’s splice junction-targeting sequences are suitable to be formulated as the Formula I of the ‘253 patent claims. Further, the instantly claimed length limitation of 12-19 nucleobases would have been obvious in view of the fact that a 12-mer contiguous nucleotides within the intron/exon junction is the minimum target sequence for splice junction-targeting oligonucleotides for inducing exon skipping as taught by Schnell and Mourich, wherein it was known in the art to make 15-mer PNA oligonucleotides as taught by 
Accordingly, the invention defined by the instant claims is not patentably distinct from that defined by the ‘253 patent claims in view of the cited prior art knowledge provided by Pankratova, Schnell, Mourich, Orum, Ward, Lee, and Karras. 

Claims 1, 7-12, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,162,104 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant generic claims are anticipated by the species claims of the ‘104 patent drawn to PNA derivatives and use thereof, wherein the PNA derivatives are targeted to SEQ ID NO:2, which is defined as “a 3’ splice site sequence consisting of 7-mer from “intron 3” and 7-mer from “exon 4”.” See column 12 of the ‘104 patent specification. Note that the target site claimed in the ‘104 patent claims is not SEQ ID NO:5 claimed in the instant case. As such, the ‘104 patent claims anticipate the instant genus claims. 

Claims 1, 7-12, and 16 are p rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,261,448 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant generic claims are anticipated by the species claims of the ‘448 patent drawn to PNA derivatives and use thereof, wherein the PNA derivatives are targeted to SEQ ID NO:1, which is defined as a nucleotide that consists of a 7-mer in intron 6 and a 7-mer in exon 7 of SANP25. See column 10 of the ‘448 patent specification. Note that the target site claimed in the ‘448 patent claims is not SEQ ID NO:5 claimed in the instant case. As such, the ‘448 patent claims anticipate the instant genus claims. 

. See page 16 of the ‘272 specification. As such, the species claims of the U.S. Patent of ‘272 application anticipate the genus claims in the instant case. 

Claims 1, 7-12, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-11 of copending Application No. 16/324,266 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant generic claims are anticipated by the species claims of the ‘266 application drawn to PNA derivatives and use thereof, wherein the PNA derivatives are targeted to SEQ ID NO:1, which is defined as a sequence “within the 5’ splice site of exon 5 in the human androgen receptor (AR) pre-mRNA”, wherein SEQ ID NO:1 of the ‘266 claims is not SEQ ID NO:5 claimed in the instant case. As such, the PNA derivatives of the ‘266 claims satisfy the target and PNA sequence limitations, thereby anticipating the instant claims in the instant case. 

Claims 1, 7-12, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-11 of copending Application No. 16/333,855 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant generic claims are anticipated by the species claims of the ‘855 application drawn to PNA derivatives and use thereof, wherein the 

Claims 1, 7-12, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/630,688 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant generic claims are anticipated by the species claims of the ‘688 application drawn to PNA derivatives and use thereof, wherein the PNA derivatives are targeted to a splice site in the human tyrosinase pre-mRNA. As such, the PNA derivatives of the ‘688 claims satisfy the target and PNA sequence limitations, thereby anticipating the instant claims in the instant case. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA H SHIN/Primary Examiner, Art Unit 1635